Title: Thomas Jefferson to Samuel J. Harrison, 27 December 1817
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


                    
                        Dear Sir
                        Monticello
Dec. 27. 17.
                    
                    On my return I found here the inclosed letter from Capt Jones, president of the bank of the US. which had been lying here a month. it is an explanation of the grounds on which that bank conducts itself; and as it may be satisfactory to yourself & others interested in the late application, to understand these, and may enable you to judge of what may be expected, I inclose it for your and their private perusal; only let me pray you not to let it get into the public papers, nor even go out of your own hands. when communicated, be so good as to return it to me by mail. Accept the assurance of my great esteem & respect
                    
                        Th: Jefferson
                    
                